Title: From John Adams to Samuel Adams, Sr., 18 October 1790
From: Adams, John
To: Adams, Samuel, Sr.



Dear Sir
New York Oct. 18. 1790

I am thankful to our common friend as well as to you for your favour of the 4th. which I received last night.—My fears are in Unison with yours, that Hay, Wood and Stubble will be the materials of the new political Buildings in Europe, till Men shall be more enlightened and friendly to each other.
You agree, that there are undoubtedly Principles of Political Architecture: but instead of particularizing any of them, you seem to place all your hopes in the universal or at least more general prevalence of Knowledge and Benevolence.  I think with you that Knowledge and Benevolence ought to be promoted as much as possible: but despairing of ever Seeing them Sufficiently general for the Security of Society, I am for Seeking Institutions which may Supply in some degree the defect.—If there were no Ignorance Error or Vice there would be neither Principles nor Systems of civil or political Government.
I am not often Satisfied with the opinions of Hume but in this he seems well founded that all Projects of Government founded in the Supposition or Expectation of extraordinary degrees of Virtue are evidently chimerical.  Nor do I believe it possible, humanly Speaking that Men should ever be greatly improved in Knowledge or Benevolence without assistance from the Principles and system of Government.  I am very willing to agree with you in fancying, that in the greatest Improvements of society, Government will be in the Republican form.  It is a fixed Principle with me that all Good Government is and must be Republican. But at the same time, your Candour will agree with me, that there is not in Lexicography, a more fraudulent Word.  Whenever I Use the Word Republick, with approbation I mean a Government, in which the People have, collectively or by Representation, an essential share in the Sovereignty.  The Republican Forms of Poland and Venice, are much worse, and those of Holland and Bremen very little better, than the Monarchical form in France before the late Revolution. By the Republican form, I know you do not mean, the Plan of Milton, Nedham or Turgot: for after a fair Tryal of its miseries, the simple monarchical form will ever be, as it has ever been, preferred to it, by Mankind.  Are We not, my Friend, in danger of rendering the Word Republican unpopular in this Country, by an indiscreet, indeterminate and equivocal Use of it?  The People of England have been obliged to wean themselves from the Use of it by making it unpopular and unfashionable, because they found it was artfully Used by Some and simply understood by others, to mean the Government of their Interregnum Parliament.  They found they could not wean themselves from that destructive form of Government, so entirely, as that a mischievous Party would not still remain in favour of it, by any other means, than by making the Words Republick and Republican unpopular.  They have succeeded to such a degree, that with a vast Majority of that nation, a Republican is as unamiable as a Witch a Blasphemer, a Rebel or a Tyrant.  If, in this Country, the Word Republick should be generally understood, as it is by some, to mean a form of Government inconsistent with a mixture of three Powers forming a mutual ballance We may depend upon it, that such mischievous Effects will be produced by the Use of it, as will compell the People of America to renounce, detest and execrate it, as the English do.  With these Explanations, Restrictions and Limitations I agree with you in your Love of Republican Government, but in no other sense.
With you, I have also the honour most perfectly to harmonize, in your Sentiment of the Humanity and Wisdom of promoting Education in Knowledge Virtue and Benevolence.  But I think that these will confirm mankind in the opinion of the necessity of preserving and strengthening the Dykes against the ocean, its Tides and Storms.  Human Appetites, Passions, Prejudices and self Love, will never be conquered by Benevolence and Knowledge, alone introduced by human means.  The millenium itself neither supposes nor implies it.  All civil Government is there to cease and the Messiah is to reign.  The happy and holy state is therefore wholly out of this question.  You an I agree in the Utility of universal Education: But will nations agree in it, as fully and extensively as We do?  And be at the Expence of it?  We know with as much certainty as attends any human Knowledge, that they will not.  We cannot therefore Advise the People to depend for their safety, Liberty and Security, upon hopes and Blessings, which We know will not fall to their Lot.  If we do our duty then to the People We shall not deceive them, but advise them to depend upon what is in their Power and will relieve them.
Philosophers ancient and modern do not appear to me to have studied Nature, the whole of Nature, and nothing but nature.  Lycurgus’s Principle was War and Family Pride: Solons was what the People would bear, &c. The best Writings of Antiquity upon Government those I mean of Aristotle, Zeno and Cicero are lost.  We have human Nature, Society, and universal History to observe and study, and from these We may draw, all the real Principles which ought to be regarded.  Disciples will follow their Masters, and interested Partisans their Chieftains, let Us like it, or not.  We cannot help it.  But if the true Principles can be discovered and fairly fully and impartially laid before the People, the more light increases the more the Reason of them will be seen, and the more disciples they will have.  Republic, Passion and private Interest, which will always mingle in human Enquiries, one would think might be enlisted on the side of Truth, at least in the greatest number, for certainly the Majority are interested in the Truth if they could see to the End of all its Consequences.  “Kings have been deposed by aspiring Nobles” True, and never by any other.  “These” the Nobles I suppose “have waged everlasting War against the common Rights of Man.”  True, when they have been possessed of the Summa imperii, in one body, without a Check. So have the Plebeians—so have the People, so have things.  So has human Nature in every shape and Combination, and so it ever will.  But on the other hand the Nobles have been essential Parties in the preservation of Liberty, whenever and wherever it has excited.  In Europe they alone have preserved it, against Kings and People, wherever it has been preserved: or at least with very little assistance from the People.  One hideous Despotism, as horrid as that of Turkey, would have been the Lot of every nation of Europe, if the Nobles had not made Stands.  By Nobles I mean not peculiarly, an hereditary Nobility, or any particular modification, but the natural and actual Aristocracy among Man kind.  The Existence of this you will not deny.  You and I have seen four noble Families rise up in Boston the Crafts’s Gares, Dawe’s and Austins.  These are as really a Nobility in our Town, as the Howards, Sommersets, Berties &c in England.  Blind undistinguishing Reproaches, against the Aristocratical part of Man kind, a Division which Nature has made and We cannot abolish, are neither pious nor benevolent.  They are as pernicious as they are false.  They serve only to foment Propadue Jealous, Envy Animosity and malevolence.  They serve no Ends but those of Sophistry, Fraud and the Spirit of Party.  It would not be true, but it would not be more egregiously false, to say, that the People have waged everlasting War against the Rights of Men.
“The Love of Liberty, you say is interwoven in the Soul of Man.” So it is, acending to La Fontaine, in that of a Wolf, and I doubt whether it be much more rational generous or social, in one than in the other untill in Man, it is enlightened by Experience, Reflection, Education and civil and political Institutions, which are at first produced and constantly supported and improved by a few, that is by the Nobility.  The Wolf in the Fable, who preferred running in the forest, lean and hungry, to the Sleek plump and round sides of the Dog, because he found the latter was sometimes restrained, had more Love of Liberty than most Men.  The Numbers Men in all ages have preferred Ease, Slumber and good chear, to Liberty when they have been in Competition.  We must not then depend alone upon the Love of Liberty in the Soul of Man, for its Preservation, Some political Institutions must be prepared to assist this Love, against its Ennemies.  Without these, the Struggle will ever end, only in a Change of Impostors.  When the People who have no Property, feel the Power in their own hands to determine all questions by a Majority, they ever attack those who have Property till the injured Men of Property, loose all Patience and recur to finesse, Trick and Stratagem, to outwit those, who have too much Strength because they have two many hands, to be resisted any other way.  Let Us be impartial then and Speak the whole Truth.  Till we do we shall never discover all the true Principles that are necessary.  The multitude therefore as well as the Nobles must have a Check. This is one Principle.
“Were the People of England free, after they had obliged King John to come to them, their ancient Rights.”  The People never did this... There was no People who pretended to any Thing.  It was the Nobles alone. The People pretended to nothing but to be Villains, Vassals, and Retainers to the King or the Nobles.  The Nobles, I agree, were not free, because all was determined by a majority of their Votes, or by Arms, not by Law.  Their Feuds deposed their “Henrys, Edwards, and Richards,” to gratify Lordly Ambition, Patrician Rivalry and “Family Pride”.  But if they had not been deposed those things would have become Despots, because the People would not and could not join the Nobles in any regular and constitutional opposition to them.  They would have become Despots, I repeat it, and that by means of the Villains Vassalls and Retainers aforesaid.  It is not Family Pride, my Friend, but Family Popularity that does the great Mischief, as well as the great good.  Pride in the heart of Man, is an evil fruit and concommitant of every Advantage; of Riches, of Knowledge; of Genius, of Talents, of Beauty of Strength, of Virtue, and even of Piety.  It is sometimes ridiculous, and often pernicious: but it is even sometimes and in some degrees Useful.  But the Pride of Families would be always and only ridiculous, if it had not Family Popularity to work with.  The Attachment and Devotion of the People to some Families, inspires them with Pride.  As long as Gratitude or Interest, Ambition or Avarice, Love, hope or fear shall be human motives of Action, so long will numbers attach themselves to particular Families.  When the People will, in spight of all that can be said or done, cry a Man or a Family up to the skies, exaggerate all his Talents & Virtues not hear a Word of his Weakness or faults, follow Implicitly his advice detest every Man he hates, adore every Man he loves, and knock down all who will not swim down the stream with them, where is your Remedy?  When a Man or Family are thus popular, how can you prevent them from being proud.  You and I know of Instances in which Popularity has been a Wind, a Tide, a Whirlwind—The History of all Ages and Nations is full of such Examples.  Popularity that has great Fortune to dazzle; splendid Largesses to excite warm Gratitude, Sublime beautiful and uncommon Genius or Talents to produce deep Admiration; or any Thing to support high hopes and Strong Fears, will be proud, and its Power will be employed to mortify Ennemies, gratify friends, procure Votes, Emoluments and Power.  Such Family Popularity ever did and will govern, in every nation in every Climate, hot and cold wet and dry—every civilized and savage People.  Christians and Mahomatans Jews and Heathens.  Declamation against Family Pride is a pretty Juvenile Exercise: but unworthy of Statesmen.  They know the Evil and danger is too serious to be Sported with.  The only Way, God knows, is to put those Families into an Hole by themselves, and sett two Watches upon them; a Superiour to them all, on one side, and the People on the other.  There are a few Popular Men in the Massachusetts, my Friend who have I fear less honour, sincerity and Virtue than they ought to have.  That if they are not guarded against may do another Mischief.  They may excite a Party Spirit, and a mobbish Spirit instead of the Spirit of Liberty, and produce another Wat Tylers Rebellion.  They can do no more.  But I really think their Party Language ought not to be countenanced; nor their Shiboleths pronounced.  The miserable Stuff that they utter about the Well-born is as despicable as themselves.  The ευγενεισ of the Greeks, the bien neés of the French, the Gewellgebornen of the Germans & Duch, the Beloved Families of the Creeks, are but a few samples of national Expressions of the same Thing, for which every nation on Earth has a similar Expression.—One would think that our Scribblers were all the sons of Redemptioners or transported Convicts.  They think with Tarquin In novo populo, ubi omnis repentina at que ex virtute nobilitas sit, futurum locum forti ac strenuo viro.
Let us be impartial. There is not more of Family Pride on one side, than of Vulgar Malignity and popular Envy on the other.  Popularity in one Family raises envy in another and in others.  But the Popularity of the least deserving will tryumph over Envy and Malignity, while that which is acquired by real Merit will very often be over born and oppressed by it.
Let Us do Justice to the People and to the Nobles for Nobles there are as I have before proved in Boston as well as Madrid.  But to do Justice to both, you must establish an Arbitrator between them.  This is another Principle.
It is time that you and I should have some sweet Communion together. I don’t believe, that We who have preserved for more than thirty years an uninterupted Friendship, and have so long thought and acted harmoniously together in the worst of times, are now so far asunder in sentiment as some People pretend.  In full confidence of which I have Used this freedom, being / ever your warm friend
John Adams